

117 HR 1967 IH: To amend title 49, United States Code, to grant Puerto Rico eligibility to issue commercial driver’s licenses, and for other purposes.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1967IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to grant Puerto Rico eligibility to issue commercial driver’s licenses, and for other purposes.1.Application of commercial motor vehicle safety(a)DefinitionSection 31301(14) of title 49, United States Code, is amended—(1)by striking and and inserting a comma; and(2)by inserting , and Puerto Rico before the period.(b)ImplementationThe Administrator of the Federal Motor Carrier Safety Administration shall work with Puerto Rico on obtaining full compliance with chapter 313 of title 49, United States Code, and regulations adopted under that chapter.(c)Grace periodNotwithstanding section 31311(a) of title 49, United States Code, during a 5-year period beginning on the date of enactment of this Act, Puerto Rico shall not be subject to a withholding of an apportionment of funds under paragraphs (1) and (2) of section 104(b) of title 23, United States Code, for failure to comply with any requirement under section 31311(a) of title 49, United States Code. 